—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. Triable issues of fact exist whether plaintiff Eric Neu assumed the risks involved in participating in his school’s extracurricular wrestling program, as measured against the background of his skill and experience (see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 657).
We note, however, that the court’s statement that defendant coach “had more than one wrestling match going on at a time, and his attention was diverted elsewhere” at the time of the accident improperly resolves a disputed issue of fact that could impact the cause of action for negligent supervision. It is well settled that the function of a court on summary judgment is issue finding, not issue determination (see, Powell v Tarantino Foods, 234 AD2d 989). (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Summary Judgment.) Present — Den-man, P. J., Pine, Wisner, Hurlbutt and Callahan, JJ.